              Case 1:19-cv-05078-VSB Document 16 Filed 08/08/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ZHEJIANG TOPOINT PHOTOVOLTAIC                                Docket No.: 19-cv-05078 (VSB)
CO., LTD.,

                                 Plaintiff,                   [PROPOSED] CONSENT ORDER
                                                              TRANSFERRING VENUE
            -against-

G&S SOLAR INSTALLERS LLC,

                                 Defendant.



            This matter coming before the Court on the motion of Defendant, G&S Solar Installers,

LLC (“G&S”), seeking dismissal of Plaintiff’s Complaint for improper venue pursuant to 28

U.S.C. § 1406(a), and the parties having consented through counsel to change venue in this

matter pursuant to 28 U.S.C. §1404(a), as evidenced by the electronic signatures set forth below,

and venue being proper in the District of New Jersey, and for good cause having been shown,

            IT IS on this ____ day of August, 2019,

            ORDERED that with the consent of all parties the request to transfer GRANTED; and it

is further

            ORDERED that Defendant, G&S Solar Installers, LLC’s motion seeking dismissal of

Plaintiff’s Complaint for improper venue is hereby dismissed as moot; and it is further

            ORDERED that the Clerk of Court shall transfer this action to the United States District

Court for the District of New Jersey, Newark vicinage.


                                                               ___________________________
                                                               Hon. Vernon S. Broderick, U.S.D.J.




5127741-1
            Case 1:19-cv-05078-VSB Document 16 Filed 08/08/19 Page 2 of 2




The undersigned counsel hereby
consent to the form and substance
of this Order:

CONNELL FOLEY LLP


 /s/Aaron Gould
AARON H. GOULD
Attorneys for Defendant
G&S Solar Installers LLC


NGUYEN & CHEN, LLP


 /s/ Jiangang Ou
JIANGANG OU
BRIAN M. GARGANO

THE LAW OFFICE OF THEODORE GEIGER, PLLC


 /s/ Theodore Geiger
THEODORE GEIGER
Attorneys for Plaintiff
Zhejiang Topoint Photovoltaic Co., Ltd.




                                          2
5127741-1
